—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered October 2, 1989, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. By decision and order dated February 1, 1993, the judgment was affirmed (People v Hernandez, 190 AD2d 688). By decision and order dated March 22, 1999, the defendant’s application for a writ of error coram nobis vacating the decision and order dated February 1, 1993, on the ground of ineffective assistance of appellate counsel was granted, the decision and order dated February 1, 1993, was vacated, the *435judgment was reversed, and a new trial ordered (People v Hernandez, 259 AJD2d 708). By order of the Court of Appeals dated April 11, 2000, the decision and order of this Court dated March 22, 1999, was reversed insofar as it reversed the judgment and ordered a new trial, and the matter was remitted to this Court for further proceedings in accordance with CPL 470.25 (2) (d) and 470.40 (2) (b) (People v Hernandez, 94 NY2d 552).
Ordered that the judgment is affirmed.
The contentions originally raised by the defendant when this appeal was first perfected were considered and properly rejected for the reasons stated in the decision and order of February 1, 1993, affirming the judgment of conviction (see, People v Hernandez, 190 AD2d 688, supra). The defendant’s latest contention, that reversal is required because of the Trial Judge’s absence from the courtroom during readbacks of testimony to the jury, has been rejected by the Court of Appeals (see, People v Hernandez, 94 NY2d 552, supra). The matter having been remitted to us for further proceedings in accordance with CPL 470.25 (2) (d) and 470.40 (2) (b), the facts have been considered and are determined to be established. Ritter, J. P., Santucci, Joy and Thompson, JJ., concur.